Citation Nr: 9902410	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had over 15 years of active service when he 
retired in February 1996. 

This appeal is before the Board of Veterans Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the appellants claims for entitlement to service connection 
for a low back disorder, upper back disorder, bilateral knee 
disorder, and tinnitus.


FINDINGS OF FACT

1.  Service medical records are positive for complaints of 
recurrent low back pain; these records also show history of 
low back pain and injury prior to service.  

2.  The appellants pre-existing low back disorder did not 
increase in disability during service.

3.  The appellant has not been shown by competent medical 
evidence to suffer from upper back or knee disorders related 
to service.

4.  Service medical records are positive for complaint and 
diagnosis of idiopathic tinnitus of the right ear.

5.  An April 1996 VA examination diagnosed the appellant with 
tinnitus of the right ear of unknown etiology.



CONCLUSIONS OF LAW

1.  A low back disorder clearly and unmistakably preexisted 
service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1111, 1131, 5107(a) 
(West 1991).

2.  The preexisting low back disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 1991); 
38 C.F.R. § 3.306(a),(b), &(c) (1998).

3.  Well grounded claims for service connection for a 
disability of the knees, and upper back, have not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

4.  Tinnitus of the right ear was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently has an upper back 
disorder, bilateral knee disorder, and tinnitus which began 
in service.  Therefore, he believes that he is entitled to 
service connection for these alleged disabilities.  He 
further contends that his period of active service aggravated 
a low back disorder that pre-existed service.

I.  Service connection for a low back disorder

The appellants claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

Review of the appellants service medical records revealed no 
evidence of a low back disorder or disability at his pre-
induction physical examination in December 1979.  However, 
when re-examined prior to entry into service, in July 1980, 
he complained of low back pain and stated that he had 
originally injured his back three years earlier and had been 
diagnosed to have scoliosis by a chiropractor.  Physical 
examination was negative and x-ray of the lumbosacral spine 
was within normal limits.  

During service the appellant did periodically complain of low 
back pain.  In August 1980, the assessment was back or muscle 
strain.  In March 1981, the examiner noted no scoliosis was 
found; the assessment was muscle spasm of low back.  In 
November 1982, the appellant complained of on and off back 
pain; the assessment was mechanical low back pain.  In 
October 1983, the assessment was chronic low back pain.  In 
March 1984 he complained of low back pain after loading 
stores; the assessment was muscle strain.  

In June 1992, the appellant again complained of low back pain 
for 5-6 days with a history since age 14.  Physical 
examination revealed some tenderness bilaterally at the SI 
joints with some radiating pain to the buttocks.  X-ray was 
interpreted to be within normal limits with a Schmorls 
nodule at L-5.  The assessment was:  rule-out chronic 
lumbosacral strain vs. sacroiliitis.  At a follow-up visit 
in July 1992, the assessment was SI jt strain improving.

In May 1994, the appellant reported to sick call but elected 
to just be issued over-the-counter medications for 
muscle/joint aches rather than wait to be seen.  In June and 
July 1994, he complained of upper back pain for many years.  
The assessment in July 1994 was low back pain and rule-out 
herniated nucleus pulposus vs. degenerative disc disease.  
Physical examination in August 1994 revealed mild diffuse 
lumbar paraspinal tenderness to palpation.  X-rays from the 
previous year were interpreted as normal.  The assessment was 
mechanical low back pain.

The appellants service separation examination report dated 
January 1996, was negative for any reference to complaint, 
finding, or diagnosis of a low back disorder or disability.  

The appellants application for VA disability benefits 
submitted March 1996, claimed service connection for several 
medical disorders to include low back pain.

The appellant was afforded a special VA examination of the 
joints in April 1996.  He gave a history of onset of back 
problems at about the age of 16 secondary to a bicycle 
accident.  Since then, he reported increased pain with 
activity such as lifting or climbing.  He was currently 
asymptomatic but claimed the lost episode of back pain was 
approximately two weeks earlier.  Physical examination of the 
back was essentially normal.  X-ray of the lumbar spine 
detected no abnormality.  X-ray of the thoracic spine 
revealed very minimal degenerative changes.  The relevant 
diagnostic impression was:  Recurrent upper and lower back 
pain, history of old injury, asymptomatic at present.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record establishes 
that the appellant did incur a low back injury prior to 
service.  A stated history of a back injury prior to service 
is noted throughout the service medical records.  However, in 
the instant case, the Board finds that the evidence does not 
show that the appellants active service aggravated the 
preexisting low back disorder.  Specifically, the service 
medical records show periodic complaints of low back pain 
which resolved with rest, light duty and medication.  X-rays 
of the lumbar spine remained essentially the same during 
service and thereafter.  In fact, the April 1996 VA exam 
found no evidence of a current low back disorder except by 
history.  Therefore, the evidence does not support a finding 
that his service aggravated his preexisting low back 
condition.

In conclusion, it is found that the preponderance of the 
evidence is against the appellants claim for service 
connection for a low back disorder.

II.  Service connection for disability of the upper back

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The threshold question in this case is whether the appellant 
has presented a well grounded claim.  This requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The service medical records show that in June 1994, the 
appellant complained of upper back pain for the past two 
days; the assessment was M/S strain.  In July 1994, he 
complained of upper back pain as well as low back pain for 
the past 14 years; no diagnosis/assessment was made as to the 
upper back.  The service separation examination report dated 
January 1996, was negative for any back disorder or 
disability.  

The appellant included upper back condition in his claim 
for service connection submitted March 1996.

The VA joints examination report dated April 1996, noted 
no specific complaint of upper back pain.  A right shoulder 
injury during service was noted.  Physical examination 
revealed some slight discomfort in the upper back region on 
extreme right shoulder flexion.  However, there was no spasm 
or tenderness elicited over the upper back.  Range of motion 
was full with no pain noted.  X-ray of the thoracic spine 
revealed essentially normal thoracic spine with very minimal 
degenerative changes noted.  The diagnostic impression was 
recurrent upper and lower back pain, history of old injury, 
asymptomatic at present.

VA regulations provide that a veteran is presumed to be in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

The Board initially finds that the presumption of 
soundness is applicable to this claim.  The service 
entrance examination was negative for a pre-existing upper 
back disorder.  Furthermore, the evidence of record does not 
clearly and unmistakably demonstrate that an upper back 
disorder existed prior to service.  Thus, the presumption 
of soundness is applicable to this claimed disability.  

Therefore, as the appellant has not presented medical or 
competent evidence which would justify a belief by a fair and 
impartial individual that it is plausible that he has a 
current upper back disorder that is related to service, the 
claim must be deemed not well grounded and therefore denied.  
The service medical records reveal only one episode of upper 
back complaint in service, in 1994, which apparently was 
acute and transitory as there is no later reference in either 
the appellants service medical records or his separation 
examination report.  Furthermore, the April 1996 VA 
examination revealed no diagnosis of any upper back disorder 
which was linked to his period of service.  

There is no evidence of record, other than the appellants 
contentions, that he has a current upper back disorder which 
is linked to his service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding any medical diagnosis or causation of his 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

III.  Service connection for disability of the knees

As noted above, in order to establish service connection for 
a disability, there must be objective evidence which 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. 
§ 3.303(b) (1998).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Review of the service medical records reveals no evidence of 
a knee disorder or disability until November 1987.  At that 
time the appellant complained of right knee pain with a 
history of knee injury in October 1987, while skiing in 
Chile.  In February 1988, a history of chronic right knee 
discomfort was noted.  Physical examination revealed full 
range of motion without crepitus, but some tenderness.  The 
impression was muscle strain.  In May 1990, the appellant 
complained of a puncture wound of the left knee.  X-ray was 
negative and the assessment was puncture wound of left knee.  
The service separation examination report was negative for 
any reference to complaint, finding, or diagnosis of a 
chronic knee disorder or disability.

In March 1996, the appellant submitted a written claim for 
service connection for multiple medical disorders to include 
a left knee condition and right knee condition.

The VA joints examination report dated April 1996 noted a 
reported history of injury to one knee when it was punctured 
by a nail.  The other knee reportedly was injured while snow 
skiing.  Both knees were reported as asymptomatic at time of 
examination.  The appellant also stated he had no functional 
limitations, although he did note some popping in the 
knees.  Physical examination was essentially normal except 
for slight patellofemoral crepitus on range of motion testing 
of both knees.  X-rays were normal.  The relevant diagnostic 
impression was history of bilateral knee injuries, 
asymptomatic at present, probable mild chondromalacia 
patella.

As the appellant has not presented medical or competent 
evidence which would justify a belief that it is plausible 
that he has a current bilateral knee disorder that is related 
to service, the claim must be deemed not well grounded and 
therefore denied.  The Board notes that the service medical 
records reveal one incident of treatment for a left knee 
injury and one incident of treatment for a right knee injury.  
There is no evidence of a chronic knee disorder or disability 
in service.  Nor is there competent or medical evidence of a 
current disability related to service.  The April 1996 VA 
examination did not diagnose any current knee problems which 
were linked to his period of service.

There is no evidence of record, other than the appellants 
contentions, which link his post-service knee complaints to 
his service.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
any medical causation of his claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

IV.  Service connection for tinnitus

As noted above, service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

A review of the evidence of record supports entitlement to 
service connection for tinnitus of the right ear.  Service 
medical records reveal that the appellant complained of and 
was diagnosed to have idiopathic tinnitus of the right ear in 
February 1996.  Post-service medical records also show 
complaints of tinnitus.  Both the VA ENT and audiological 
examinations dated April 1996, recorded complaints of 
tinnitus in the right ear.  The VA ENT examination showed 
diagnosis of tinnitus of the right ear of unknown etiology.  
Additionally, we note that medical evidence is not of record 
that disassociates the appellants tinnitus of the right ear 
from his period of service.

Therefore, in view of the above, the Board finds that the 
evidence of record supports entitlement to service connection 
for tinnitus of the right ear.


ORDER

Service connection for a low back disorder, an upper back 
disorder and a bilateral knee disorder is denied.

Service connection for tinnitus is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
